Citation Nr: 9916853
Decision Date: 04/07/99	Archive Date: 06/24/99

DOCKET NO. 97-00 095               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for headaches. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

H. Roberts, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1967 to April 1969.

This appeal arises before the Board of Veterans' Appeals (Board)
from a September 1996 rating decision of the Montgomery, Alabama,
Regional Office (RO) of the Department of Veterans Affairs (VA),
which denied the issue on appeal.

This claim was previously before the Board and was the subject of
a March 18, 1998, Board decision. The veteran appealed that
decision to the United States Court of Appeals for Veterans Claims
(Court). Subsequent to an October 9, 1998, Joint Motion for Remand
to the BVA and to Stay Further Proceedings, the Court vacated the
March 18, 1998, Board decision in an October 9, 1998, order and
remanded the claim to the Board.

The Board notes that subsequent to the remand from the Court, the
veteran submitted a letter in February 1999, accompanied by a copy
of an August 1998 VA medical report. The veteran did not submit a
waiver of consideration of that evidence by the agency of original
jurisdiction. However, the Board notes that consideration of that
new evidence results in the reopening of the veteran's claim, and
thus such consideration is not prejudicial to the veteran.
Therefore, the Board has considered that evidence in reopening the
veteran's claim, without first remanding the case to the RO for
consideration of that evidence.

FINDINGS OF FACT

1. The March 1981 Board decision which denied entitlement to
service connection for headaches is final.

2. The evidence submitted subsequent to the March 1981 final Board
decision bears directly and substantially upon the specific matter
under consideration, and in

- 2 - 

connection with the evidence previously assembled is of such
significance that it must be considered in order to fairly decide
the merits of the veteran's claim of entitlement to service
connection for headaches.

CONCLUSIONS OF LAW

1. The March 1981 Board decision which denied entitlement to
service connection for headaches is final. 38 U.S.C.A. 7104 (West
1991); 38 C.F.R. 3.104 (1998).

2. The evidence received subsequent to the March 1981 Board
decision is new and material and serves to reopen the veteran's
claim of entitlement to service connection for headaches. 38
U.S.C.A. 5108, 7105 (West 1991); 38 C.F.R. 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior decisions of the Board and the RO are final and may be
reopened only upon receipt of additional evidence which, under
applicable statutory and regulatory provisions, is both new and
material so as to warrant revision of the previous decision. 38
U.S.C.A. 5108, 7104, 7105 (West 1991 & Supp. 1998). "New" evidence
means more than evidence that has not previously been included in
the claims folder, and must be more than merely redundant and
cumulative, in that it presents new information. Colvin v.
Derwinski, 1 Vet.App. 171 (1990). When determining whether the
veteran has submitted new and material evidence to reopen the
claim, consideration must be given to all of the evidence submitted
since the last final denial of the claim. Evans v. Brown, 9
Vet.App. 273 (1996); Glynn v. Brown, 6 Vet.App. 523 (1994).

New and material evidence means evidence not previously submitted
to VA decision makers which bears directly and substantially upon
the specific matter under consideration, which is neither
cumulative or redundant, and which by itself

- 3 - 

or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a) (1998). See also Manio
v. Derwinski, 1 Vet.App. 140 (1991), in which the United States
Court of Veterans Appeals held that a two-step analysis is
necessary, in that it must first be determined if there is new and
material evidence to reopen a claim; if there is such evidence, the
claim must then be reviewed on the basis of all of the evidence,
both old and new.

The Board notes that the veteran perfected an appeal of a December
1979 rating decision denial of his claim of entitlement to service
connection for headaches. Subsequently, his claim of entitlement to
service connection for headaches was denied by means of a March
1981 Board decision. Prior decisions of the Board are final. 38
U.S.C.A. 7104 (West 1991). Therefore, pursuant to the Court's
holding in Evans v. Brown, 9 Vet.App. 273 (1996), the Board will
consider whether new and material evidence has been submitted to
reopen the veteran's claim of entitlement to service connection for
headaches subsequent to the March 1981 Board decision which is the
most recent final denial of the veteran's claim.

Service connection may be established for a disease or injury
incurred in or aggravated by service, resulting in a current
disability. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303, 3.304
(1998). Disability which is proximately due to or the result of a
service-connected disability will also be service-connected. 38
C.F.R. 3.310 (1998). Therefore, in order to produce evidence which
bears directly and substantially upon his claims such that it must
be considered to fairly decide the merits of those claims, the
veteran must produce evidence, which in conjunction with the
evidence already of record, shows that headaches were incurred in
or aggravated by his active service or are proximately due to or
the result of a service-connected disability. Where a claim
involves issues of medical fact, such as medical causation or
medical diagnoses, competent medical evidence is required.
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993). Lay persons are
not qualified to render a medical opinion concerning medical
causation. Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).
Thus, the Board finds that competent medical evidence is needed to
establish a connection between the veteran headaches 

- 4 -

and his service or a service-connected disability. The Board
further finds that there is new evidence of record which shows that
connection.

The evidence received subsequent to the March 1981 Board decision
includes an August 1998 VA medical record. That medical record
includes a statement from a physician which diagnoses the veteran
with chronic headaches and a further opinion that "tinnitus
certainly may be a contributing factor, but it is very difficult to
be certain."

The Board finds that the medical statement provides medical
evidence of a possible link between the veteran's headaches and his
service-connected tinnitus. Therefore, the Board finds that the
August 1998 VA medical record, which is new as it has not been
previously of record or considered in a previous denial, bears
directly and substantially upon the veteran's claim such that it
must be considered in order to fairly decide the merits of the
claim. Accordingly, the Board finds that new and material evidence
has been received to reopen the veteran's claim of entitlement to
service connection for headaches and that claim is reopened.

ORDER

New and material evidence has been submitted to reopen the
veteran's claim of entitlement to service connection for headaches,
and that claim is hereby reopened.

REMAND

The Board has determined that new and material evidence has been
submitted to reopen the veteran's claim of entitlement to service
connection for headaches. It is now incumbent upon the RO to review
the entire evidentiary record, in accordance with regulatory and
statutory provisions that govern the adjudication of a reopened
claim, prior to any further Board consideration of this issue. See
Bernard v. Brown, 4 Vet.App. 384 (1993).

5 - 

Furthermore, The United States Court of Veterans Appeals has held
that VA has a duty to assist veterans in the development of facts
pertinent to their claims, under 38 U.S.C.A. 5107(a) (West 1991)
and 38 C.F.R. 3.103(a) (1998), which requires that VA accomplish
additional development of the evidence if the record currently
before it is inadequate. Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board feels that a VA examination would be useful in
determining whether the veteran's headaches may be proximately due
to or the result of his service- connected tinnitus.

Accordingly, this case is REMANDED for the following development:

1. The RO should schedule the veteran for a VA examination with the
appropriate specialist. The claims folder and a copy of this remand
should be made available to and be reviewed by the examiner prior
to the examination. Specifically the examiner should provide the
following information:

a) The examiner should perform a thorough review of the veteran's
claims file and medical history and should state in the examination
report that such review has been conducted.

b) The examiner should provide an opinion as to whether it is as
likely as not that the veteran's headaches are proximately due to
or the result of his service-connected tinnitus. Where an opinion
as to likelihood is requested, it is most useful to the Board if
the examiner characterizes the likelihood as "definitely," "more
likely than not,"

- 6 - 

as likely as not," "more likely not," or "definitely not."

2. The RO should review the claims folder and ensure that all of
the development action has been conducted and completed in full.
Specific attention is directed to the examination report. The Court
has held that, if the requested examination does not include
adequate responses to the specific opinions requested, the report
must be returned for corrective action. 38 C.F.R. 4.2 (1998) ("if
the [examination] report does not contain sufficient detail, it is
incumbent upon the rating board to return the report as inadequate
for evaluation purposes."). Green v. Derwinski, 1 Vet.App. 121, 124
(1991); Abernathy v. Principi, 3 Vet.App. 461, 464 (1992); Ardison
v. Brown, 6 Vet.App. 405, 407 (1994).

3. Following completion of the foregoing, the RO should review and
adjudicate the reopened issue on appeal of entitlement to service
connection for headaches. If the decision remains adverse to the
veteran, in whole or in part, he and his representative should be
furnished a supplemental statement of the case and afforded the
applicable period of time within which to respond. Thereafter,
subject to current appellate procedures, the case should be
returned to the Board.

The Board expresses its gratitude in advance to the RO for
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence and to
ensure compliance with due process considerations. No inference
should be drawn

- 7 - 

regarding the final disposition of this claim. The veteran is
hereby informed that failure to report for a scheduled examination
or failure to cooperate with the requested development may have an
adverse effect upon his claim.

M. W. GREENSTREET 
Member, Board of Veterans' Appeals

- 8 -

